Citation Nr: 0840107	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a respiratory disorder 
(claimed as breathing problems), to include Addison's 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
denied service connection for a respiratory disorder, to 
include Addison's disease.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a respiratory disorder, 
to include Addison's disease at present which is related to 
service.  


CONCLUSION OF LAW

The veteran does not have a respiratory disorder, to include 
Addison's disease due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a respiratory disability at present which 
had its onset in service or within any applicable presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, all VA and private medical records identified 
by the veteran have been obtained and associated with the 
claims file.  The veteran was examined by VA during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Discussion & Analysis

The veteran contends that he was exposed to diesel, gasoline, 
and other toxic fumes while working as a heavy equipment 
mechanic in service and believes that his exposure caused his 
chronic respiratory problems, including asthma and led to the 
development of Addison's disease.  

Initially, the Board notes that the veteran's service medical 
records were apparently destroyed by fire at the National 
Personal Records Center (NPRC) in 1973, and are unavailable 
for review.  Where service medical records are absent or 
missing, there is a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

The evidence of record includes numerous private medical 
records showing treatment for various maladies from 1972 to 
the present.  A private medical report dated in January 1975, 
indicated that the veteran was seen for a lingering cold of 
several weeks duration and was noted to have bronchial 
problems since October [1976].  The note indicated that the 
veteran stopped smoking 12 years earlier and there was no 
known history of asthma.  The veteran reported wheezing, 
especially when lying down, but denied any prior history of 
wheezing.  The examiner noted that a prior chest x-ray study 
was normal, but ordered another study.  The impression was 
acute rhinitis.  A chest x-ray study later the same day, 
showed a calcified granuloma in the right lower lung field, 
without evidence of active pulmonary infiltration or 
consolidation.  The impression was no evidence of active 
chest disease.  Follow-up examinations in January 1975, 
showed some improvement with antibiotics but the veteran 
continued to have some wheezing.  The impression was asthma, 
and the veteran was started on Prednisone.  

A private outpatient report, dated in May 1991, noted a 
history of multiple hospitalizations for recurrent bronchitis 
and that the veteran had been on Prednisone for 15 years for 
control of his symptoms, but had stopped five years earlier 
and was receiving a monthly treatment with Kenalog.  The 
diagnoses on a private discharge summary report, dated in 
February 1992, included adrenal insufficiency secondary to 
long-term steroid use producing Addisonian crisis.  A 
diagnosis of Addison's disease was noted on a discharge 
summary report dated in December 1993.  

When examined by VA in January 2004, the examiner indicated 
that the claims file was reviewed and included a description 
of the veteran's complaints and medical history.  The 
examiner noted that current pulmonary function tests (PFT) 
were consistent with mild obstructive and asthmatic airways 
and showed some improvement from PFT in January 2002.  The 
examiner opined that the veteran's Addison's disease, also 
known as adrenal insufficiency, was less likely than not 
caused by chronic cortisone usage.  He also noted that the 
veteran's asthma was not medically demonstrated until more 
than 20 years after service, and that the medical literature 
he reviewed indicated that air pollution had, at most, a 
minor affect on the prevalence of asthma.  Therefore, he 
opined that the veteran's asthma/obstructive airway disease 
was less likely than not related to pollutants the veteran 
was reportedly exposed to while in service.  

In this case, the Board finds the VA medical opinion 
persuasive as it was based on a longitudinal review of all of 
the available evidence of record.  Moreover the veteran has 
presented no competent medical evidence to dispute that 
opinion.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  To the extent that there is also 
contrary competent medical evidence that the veteran's 
Addison's disease is related to the long-term use of steroids 
prescribed for his breathing problems, the Board notes that 
no examiner has related the veteran's respiratory problems to 
his military service.

While the veteran asserts that he had chronic respiratory 
problems since service or shortly thereafter, there is no 
objective evidence of any complaints, treatment, or 
abnormalities referable to any respiratory problems until 
1975, more than 20 years after his discharge from service.  
Here, the evidentiary record includes private treatment 
records from 1972 to the present.  However, the first 
reported complaint of a respiratory problem was not until 
January 1975.  At that time, the veteran denied any prior 
history of wheezing and reported respiratory problems since a 
cold in October 1974.  

The fact that the record does not reflect that the veteran 
made any complaints or sought any treatment for respiratory 
problems until more than 20 years after service, weighs 
against the finding of a nexus between any current condition 
and service.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

The Board has considered the lay statements from friends and 
family members to the affect that the veteran had chronic 
respiratory problems and had been taking medications for many 
years.  However, the laypersons are not shown to possess the 
medical expertise necessary to render a medical opinion.  
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Thus, the lay statements are of little 
probative value.  

Similarly, while the veteran is competent to provide evidence 
of observable symptoms, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

As there is no credible medical evidence of record suggesting 
a connection between the veteran's current respiratory 
problems, to include Addison's disease and service, and no 
credible evidence of any manifestations or symptoms until 
more than 20 years after service, the Board finds no basis 
for a favorable disposition of the veteran's claim.  
Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for a respiratory disorder, to include 
Addison's disease is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


